        Case 2:19-cv-00924-MHT-KFP Document 50-4 Filed 02/18/21 Page 1 of 2




                          IN THE UN!TED S丁ATES DISTRICT COUR丁
                          FOR THE MIDDLE DISTRICT OF ALABAMA




                                                )ヽ‑1)︑‑I
BRANDON BROOKS (AIS#289261



               Plaint冊,




                                                ‑
                                                ‑
                                                ‑
         VS,                                               CASE NO〇°2:19‑ CV924‑MH丁‑WC




                                                ‑
                                                1IllI
Co「rectiona書O珊cer, Justin McC書ain
etal,




                                                ‑
                                                ))﹀
               Defendant,




                                     AF FiDAV看T


State ofAlabama :

Montgomery County:

         Befo「e me, the undersigned autho「ity, a Notary Publうc in and fo「 saうd County and


State ofAiabama at La「ge, PerSOna=y appea「ed Justin McClai=, Who being known to


me and being by me firstduly swom, deposes and says on oath asfoilows:

         My name is Justin McCiain l am presently empioyed as a Cor「ectional O冊cer


w冊the Alabama Department o干Co「rections at Staton Correctional Fac冊y, 2690


Ma「ion Sp紺way Road, Elmore, Alabama 36025" l am ove「 twenty‑One yea「S Of age and


have pe「sonai knowIedge of the facts set forth beiow.


         1 have 「eviewed the compIaint of lnmate Brandon Brooks, W/M #289261 and this


is my response to his compiaint・




                                       EXHIBIT 4
     Case 2:19-cv-00924-MHT-KFP Document 50-4 Filed 02/18/21 Page 2 of 2




         On March 3, 2018,上Correctional O冊cer Justin McClain, have no knowiedge of


the incident. CO McClain was asslgned to B‑ Dormitory atthe time ofthe incident"丁he


incident happened in D‑Dormitory.

               To my knowledge, the above‑reIated facts are the entirety of my


invoivement with inmate Brooks conceming the a=egations on which his complaint is

based.




swoRN TO and SUBSCR‑BED b。f。「e m。 this 」笠トday ofJanuary雪2O




                                                       My Commission Expires:
